IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-75,229-01


EX PARTE JUAN CHRISTOPHER CHUBASCO WILKINS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. C-297-009082-1002038-A IN THE 297TH DISTRICT COURT

TARRANT COUNTY



Per Curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In March 2008, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Wilkins v. State, No. AP-75,878 (Tex.
Crim. App. Oct. 20, 2010) (not designated for publication).
	Applicant presents eighteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  While the trial court did not hold an
evidentiary hearing, it did enter findings of fact and conclusions of law.  The trial court
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 2ND DAY OF FEBRUARY, 2011.

Do Not Publish